                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSE LUERA,
                                                   )
                      Plaintiff,                   )
                                                   )
                                                   )
                      vs.                          )    CASE NO. 15-350-SCW
                                                   )
SALVADOR A. GODINEZ, TRACEY                        )
ENGELSON, MARGARET THOMPSON,                       )
MAJOR LYERLA, SERGEANT BIRK,                       )
JOHN DOE, WEXFORD HEALTH                           )
SOURCES, INC., JOHN BALDWIN,                       )
RICK HARRINGTON, MICHAEL                           )
LEMKE, JOHN DOE #1, JOHN DOE #2,                   )
and JOHN DOE #3,                                   )
                                                   )
                      Defendant(s).                )



                               JUDGMENT IN A CIVIL CASE

       Defendant Sergeant Birk was dismissed on April 3, 2014 by an Order entered by Judge

Andrea R. Wood (Doc. 31).

       Defendants John Doe and Wexford Health Sources, Inc., were dismissed on January 3, 2017

by an Order entered by Chief Judge Michael J. Reagan (Doc. 126).

       Defendants Salvador A. Godinez, Tracey Engelson, Margaret Thompson, Rick Harrington,

Michael Lemke, missed granted summary judgment on August 8, 2018 by an Order entered by

Magistrate Judge Stephen C. Williams (Doc. 199).

       Defendants John Doe #1, John Doe #2, and John Doe #3, were dismissed on August 8,

2018 by an Order entered by Magistrate Judge Stephen C. Williams (Doc. 197).

       A jury verdict was returned in favor of Defendant Douglas Lyerla and against Plaintiff Jose

Luera on November 20, 2018 (Doc. 232).

       Plaintiff’s Injunctive Relief claim was denied on December 13, 2018 by an Order entered by
                                                                                       Page 1 of 2
Magistrate Judge Stephen C. Williams (Doc. 235).

         THEREFORE, judgment is entered in favor of Defendants Salvador A. Godinez,

Tracey Engelson, Margaret Thompson, Major Lyerla, Sergeant Birk, Rick Harrington,

Michael Lemke, John Doe #1, John Doe #2, and John Doe #3, , and against Plaintiff Jose

Luera.

         Plaintiff shall take nothing from this action.

         The Plaintiff should take notice of the fact that he has 28 days from the date of this

judgment for filing a motion for new trial or motion to amend or alter judgment under Rule 59(b) or

(e) of the Federal Rules of Civil Procedure. These deadlines for motions under Rule 59 cannot be

extended by the Court. The Plaintiff should also note that he has 30 days from the date of this

judgment to file a notice of appeal. This period can only be extended if excusable neglect or good

cause is shown.

         DATED this 17th rd day of December, 2018

                                                 MARGARET M. ROBERTIE, CLERK

                                                 BY: /s/ Angela Vehlewald
                                                       Deputy Clerk

Approved by /s/ Stephen C. Williams
            United States Magistrate Judge
                  Stephen C. Williams




                                                                                           Page 2 of 2
